Title: III-A. Schedule A: Assignment of the Widow’s Dower, c.October 1759
From: Commissioners to Settle the Estate
To: 



[c.October 1759]



All the Lands in King William County
2880 acres


N.B. the Marsh adjoing this Land is to furnish the other parts of the Estate with Hay (they being at the Expence and trouble of getting it) and this Land to receive necessary Timber from the Estate upon the same Conditions.


Bridge Quarter Land ⟨is⟩ supposd to be about 700 acres



Ship Landing Quarter and to make up the above 700 acres
1000


A Mill in York County



Dwelling House, Gardens, and Appurtenances in Williamsburg


One third of the Lotts in James Town





Negroes pr Appraisment


House Servants






Breechy
£50
Beck
50



Doll
40
Jenny
45



Betty & Chd Austin
60
   Sall
35
£ 280


Tradesmen






Morris
60
Scomberg
45



Michael
60
Mulatto Jack Job[be]r
60
£ 275


Tom
50





In New Kent










⟨illegible⟩
15



Anthony £20 & wife Betty 25
£55
Phillis
50



Will
40
Duke
40



George
}

40
Scomberg
30



Doll

30
Prince
10
£ 367


Lucy
Dolls Childn
25


£ 922


Peter

20





Alce

12





In York






Bacchus
£40
Child Je[my] ⟨illegible⟩




Ben
50
   Young B⟨illegible⟩





Crispin
40
Frank & C[hild Judith
50]



Ned
50
Brunsw⟨ick⟩
[50]



Old Captain
15
Arling⟨ton⟩
[35]



Young Ned
50
Caesar
[25]



Jupiter
50
Geor⟨ge⟩
[30]



Cupid
50
Doll
[15]



Old Daphne
25
Lydia
2⟨6⟩



Moll
50
Suckey
25



Pegg
60
Hannah
25



Young Daphne
[25]


⟨illegible⟩


In K. William






George
2[0]
Sew
45



Stephen
6⟨illeg.⟩
Patt
50



David
60
Rachel
35



Guy
50
Crayger
25



Marlborough
45
Kitt a girl
35



Sam
40
George
35



Parros
65
Bi⟨l⟩
25



Hector
50
Lucy
20



Solomon
65
⟨Frank⟩
10



Will
45
Na⟨n⟩
15



Sarah
30
⟨illegible⟩
15
£ 845


In Hanover






Matt
45
John
20



Sam
45
Paul
23



Sarah
30
Patrick
15



Moll
35
Davy
12



Jenny
40
Alce
25



Morris
25
Jenny
8



Bob
25
Kitt
40
[£] 388


 












In all

   [£]2986







Sign’d as before





   Stock






Cattle
⟨illegible⟩
Sheep
Hogs


At Claibornes K: William
161
35
78
195


Hanover
31
3

30


Bridge Quarter (York)
68
12




Ship Landing
32
4




To get from Rocahock
32





from the Eastn Shore


19



In all
324
54
97
225



   N.B. The Estate to be chargd with £100 for 80 head of Neat Cattle delivd Short of one T⟨hir⟩d.
